Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 12/09/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1, 4-11, and 14-20 are pending. 
Allowable Subject Matter
Claims 1, 4-11, and 14-20 are allowed:
Independent claim 11 recites a robot, comprising: 
at least one processor; and 
a memory communicably connected to the at least one processor; 
wherein the memory stores instructions executable by the at least one processor, wherein, the Page 5 of 13Application No. 16/678,267PATENTResponse to 9/10/2021 NFOADocket: CU-74506instructions, when being executed by the at least one processor, cause the at least one processor to perform the steps of: 
acquiring sight range information when a voice command issuer issues a voice command; 

determining that the robot is called if the voice command issuer gazes the robot;
interrogating the voice command issuer if the sight range information of the voice command issuer when issuing the voice command is not acquired; 
wherein the acquiring sight range information when a voice command issuer issues a voice command comprises: 
acquiring voice command information, the voice command information comprising time information of the voice command and information of the voice command issuer; 
broadcasting the voice command information; 
determining whether a robot that hears the same voice command exists; 
enabling the robot that hears the same voice command to join a same candidate group if the robot that hears the same voice command exists; 
acquiring visual information and position information of the robot complying with the time information; 
acquiring, based on the visual information and the position information of the robot, the sight range information of the voice command issuer when issuing the voice command; and 
if the sight range information of the voice command issuer when issuing the voice command exists, broadcasting, in the candidate group, the sight range information of the voice command issuer when issuing the voice command.

Prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1, 11, and 20.
Therefore, Claims 1, 4-11, and 14-20 are allowed over the available prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        12/13/2021